               Case 1:20-cv-03495 Document 1 Filed 12/01/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------X
Nueva Seas AS,                                        :       Case No.: 1:20-cv-03495
Cort Adelers Gate 16 0254                             :
Oslo Norway                                           :
                                                      :
         Plaintiff,                                   :
v.                                                    :       In Admiralty
                                                      :
USD 179,092, held by Truist Bank,                     :
in rem,                                               :
1369 Connecticut Ave NW                               :
Washington, D.C. 20036;                               :
                                                      :
XYZ Corporation; and                                  :
                                                      :
John Does 1 -100,                                     :
                                                      :
         Defendants.                                  :
------------------------------------------------------X


                                        VERIFIED COMPLAINT
        COMES NOW, Plaintiff Nueva Seas AS (hereinafter “Plaintiff” or “Nueva”), by and

through undersigned counsel, and hereby files this Verified Complaint and alleges and pleads as

follows:

                                     JURISDICTION AND VENUE

        1.       This action is within the admiralty jurisdiction of this court pursuant to 28 U.S.C.

§ 1333 and is an admiralty or maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure. This case is brought under the provisions of Rule B and Rule D of the

Supplemental Rules of Certain Admiralty and Maritime Claims (hereinafter “Supplemental

Rules”).




                                                          1
             Case 1:20-cv-03495 Document 1 Filed 12/01/20 Page 2 of 8




       2.      Venue is proper in accordance with provisions of the Supplemental Rules as

Plaintiff seeks to arrest and attach tangible property located in this judicial district pursuant to

Rule B and Rule D.

                                         THE PARTIES

       3.      At all times material hereto, Plaintiff Nueva Seas AS, was and still is a foreign

business organized under the laws of Norway.

       4.      Defendant in rem, consists of the following property: USD 179,092, (the “Subject

Funds”) located in an account held by Truist Bank, 1369 Connecticut Ave NW, Washington,

D.C. 20036 (hereinafter “Truist”).

       5.      Defendant XYZ Corporation, fraudulently doing business as and impersonating

“JBS S.A./Seara Alimentos,” is upon information and belief, a fraudulent company with an

unknown principal place of business which is not located within the District and does not have

an agent for service of process.

       6.      Defendants John Does 1-100, fraudulently doing business as and fraudulently

alleging to be an employee of “JBS S.A./Seara Alimentos,” is upon information and belief, not

located within the District, does not reside within the District, and does not have an agent for

service of process.

                                             FACTS
       7.      On or about September 9, 2020, Nueva entered into a sales contract through

brokers with individual(s) holding themselves out to be the corporate representatives of JBS

S.A./Seara Alimentos, also known as JSB Seara (hereinafter “JBS”).

       8.      Nueva sought to purchase Grade A Frozen Chicken Paws and Grade A Frozen

Chicken Mid Joint Wings for a contract price of USD 178,200, plus USD 892 for extra



                                                 2
                Case 1:20-cv-03495 Document 1 Filed 12/01/20 Page 3 of 8




insurance, to be shipped on board the M/V MAERSK LEON from Itajai, Brazil to Nansha New

Port China. A copy of the purported Sales Contract is attached hereto as Exhibit 1.

       9.        Unknown to Plaintiff at the time, the “Sales Contract” was at all material times a

fake and fraudulent document which was drafted and issued not by JBS, but by individual(s)

falsely impersonating JBS with the intention to defraud Plaintiff.

       10.       Pursuant to the terms of the sales contract, Nueva was required to make a 10%

advance deposit “pro forma” and once all requested documentation was confirmed by JBS,

Nueva would transfer the remaining balance.

       11.       On October 13, 2020 Nueva transferred ten percent (10%), i.e., USD 17,820, of

the contract price to the bank account which was identified as JBS’s bank account at Truist in

accordance with the terms of the sales contract. A copy of the Payment Confirmation is attached

hereto as Exhibit 2.

       12.       On or about October 19, 2020, the person (or persons) impersonating JBS issued

six (6) alleged bills of lading to “confirm” that 1350 cartons per container of Grade A Frozen

Chicken Paws and Grade A Frozen Chicken Mid Joint Wings (hereinafter the “cargo”) were

shipped on board the M/V MAERSK LEON. Copies of the Bills of Lading are attached hereto

as Exhibit 3.

       13.       The Bills of Lading were issued on standard Hamburg Sud form Bill of Lading

which included the standard terms and conditions.

       14.       The Bills of Lading were at all relevant times fraudulently prepared and issued by

the Defendant(s) and not by Hamburg Sud.             The goal of the false bills of lading was to

fraudulently cause, induce, or accomplish the transfer of the remainder of the purchase price by

Nueva to the Truist bank account.



                                                 3
             Case 1:20-cv-03495 Document 1 Filed 12/01/20 Page 4 of 8




       15.     Plaintiff was informed that the cargo was shipped on the vessel and that the vessel

departed on October 17, 2020. Plaintiff was informed and understood that the trans-shipment

would arrive at the Port of Shanghai on November 27, 2020 and at the cargo’s final destination

on December 10, 2020.

       16.     “JBS” issued an invoice on October 20, 2020 to Nueva requesting the remaining

sales contract price in the amount of USD 160,380. A copy of the invoice is attached hereto as

Exhibit 4.

       17.     On October 21, 2020, Nueva transferred the remaining contract price of USD

161,272.00, including USD 892 for extra insurance, to the bank account at Truist. A copy of the

Payment Confirmation is attached hereto as Exhibit 5.

       18.     The MAERSK LEON is a real vessel and the transshipment route also appears to

be legitimate. However, the cargo purportedly purchased was not onboard the vessel, the bills of

lading were fraudulent, and the real JBS had no record of the purported sales contract. Nueva

did not discover that the alleged cargo did not exist until after Nueva made the three (3) wire

transfers to the Truist bank account.

       19.     Bills of lading are commercial contracts of carriage critical to the accomplishment

of maritime activity and commerce. These negotiable instruments are regularly relied upon by

parties around the world to efficiently ship goods and cargo from one port to another. For a

party to engage in the fraudulent creation and misrepresentation of the bills of lading undermines

the entire structure of the international shipping industry and good faith dealings required in

order to safely ship cargo on commercial ships the world over.

       20.     Upon information and belief, an unknown entity and/or individual made

fraudulent misrepresentations to Nueva in order for Nueva enter into a contract for carriage of



                                                4
                Case 1:20-cv-03495 Document 1 Filed 12/01/20 Page 5 of 8




cargo by perpetrating a deceptive and illegal scheme to induce Nueva to make multiple wire

transfers to a bank account for products and cargo that did not exist.

          21.    This ruse gives rise to a maritime claim for, inter alia, fraud and intentional

interference with a maritime contract.

          22.    Nueva has incurred damages in the amount of USD 179,092 as a result of the

fraudulent scheme to defraud Nueva.

RULE B ATTACHMENT AND ISSUANCE OF WRIT OF MARITIME ATTACHMENT
                       AND GARNISHMENT

          23.    Plaintiff restates and re-alleges the foregoing paragraphs as if fully set forth

herein.

          24.    Defendant XYZ Corporation, upon information and belief, is a fraudulent

company with an unknown principal place of business and is not present or cannot be found in

the District within the meaning of Supplemental Rule B. Attached hereto is a copy of the

Attorney Declaration of George M. Chalos as Exhibit 6.

          25.    Defendants John Does 1-100, upon information and belief, fraudulently pretended

to be an employee of the real JBS to induce Plaintiff to contract for cargo which did not exist,

and is not present or cannot be found in the District within the meaning of Supplemental Rule B.

Id.

          26.    Notwithstanding the above, Defendants have located within the District certain

tangible or intangible personal property which was fraudulently obtained and stolen from

Plaintiff which is currently in the hands of a party who may be named garnishee, Truist, located

at 1369 Connecticut Ave NW, Washington, D.C. 20036, in the process of maritime attachment

and garnishment consisting of debts, credits, or effects including but not limited to amounts




                                                 5
                 Case 1:20-cv-03495 Document 1 Filed 12/01/20 Page 6 of 8




owed, due or to become due, accounts, checks, payments held or which may be receivable by

said garnishee on behalf of the Defendants.

          27.     As set forth in Exhibit 2 and Exhibit 5, prior payments by Plaintiff to Defendants

have been made to Truist Bank to an account(s) located within the District. 1

          28.     Accordingly, Plaintiff seeks an order of attachment seizing any and all property

belonging to the Defendants up to the amount of USD 179,092.

                RULE D PETITION FOR POSSESSION OF THE SUBJECT FUNDS

          29.     Plaintiff restates and re-alleges the foregoing paragraphs as if fully set forth

herein.

          30.     As Plaintiff was fraudulently induced to make two (2) wire payments to a

fraudulent account, Plaintiff has a lawful right to claim title and ownership over the freight

totaling USD 179,092.00 currently being held by Truist.

          31.     Rule D of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions provides that “actions for possession, partition, and to try title maintainable

according to the course of the admiralty practice with respect to a vessel, in all actions

maintainable with respect to the possession of cargo or other maritime property . . . shall be by a

warrant of arrest of the vessel, cargo, or other property, and by notice in the manner provided by

Rule B(2) to the adverse party or parties.” Fed. R. Civ. P. Supp. Rule D.

          32.     The payment for the cargo of Grade A Frozen Chicken Paws and Grade A Frozen

Chicken Mid Joint Wings against what were believed to be valid maritime contracts of carriage

(i.e., the bills of lading), is maritime property consistent with the meaning of Rule D.



1
 Consistent with the Federal and Local Rules, the financial institution bank account number information is redacted
on the publicly filed cm/ECF exhibit. Should the Court wish to review an unredacted copy for in camera review,
Plaintiff would be pleased to provide a copy of same.

                                                        6
              Case 1:20-cv-03495 Document 1 Filed 12/01/20 Page 7 of 8




       33.     Pursuant to Rule D, Plaintiff Nueva is entitled to a warrant for the arrest of the

USD 179,092.00 that is the subject matter of this lawsuit and located within this District.

WHEREFORE PREMISES CONSIDERED, Plaintiff Nueva prays as follows:

       A.      That process in due form of law, according to the practice of this Honorable Court

in matters of admiralty and maritime jurisdiction be issued against Defendants and said

Defendants be cited to appear and answer the allegations of this Verified Complaint;

       B.      That if Defendants cannot be found within this District, then all of their respective

tangible or intangible property within this District, including physical property, or any property

in which Defendants have an interest, debts, credits, or effects including but not limited to: bank

accounts, checks, documents of title, shares of stock or other financial instruments, and any other

funds, collateral or property of any kind belonging to, claimed by, or held for the benefit of, the

Defendants in the hands or control of persons named as garnishees in the Process of Maritime

Attachment and Garnishment, be attached and seized pursuant to Supplemental Admiralty Rule

B for Certain Admiralty and Maritime Claims;

       C.      That if Defendants fail to appear and answer this matter once property has been

attached and notice and service of same provided consistent with the Federal Rules of Civil

Procedure and the Supplemental Admiralty Rules, that judgment be entered against the

Defendants in the sum of USD 179,092.00 and the proceeds of the assets attached be applied in

satisfaction thereof;

       D.      For an order directing Truist Bank to hold the Subject Funds until the conclusion

of this action or until Ordered by this Honorable Court;

       E.      That a Warrant of Arrest in due form of law and according to the practice of this

Honorable Court in cases of admiralty or maritime jurisdiction may issue herein against the



                                                 7
             Case 1:20-cv-03495 Document 1 Filed 12/01/20 Page 8 of 8




Defendants, 179,092.00, held by Truist Bank, pursuant to Supplemental Rule D, and all persons

claiming an interest therein may be cited to appear and answer the matter aforesaid;

       F.      For an order issuing that Plaintiff is entitled to possession of the Subject Funds;

       G.      For judgment in favor of Plaintiff and enter an order confirming Plaintiff’s right

to possession of the Subject Funds;

       H.      That the Court grant Plaintiff such other and further relief as it deems just,

equitable and proper.

Dated: December 1, 2020                               Respectfully submitted,
       Oyster Bay, New York
                                                      CHALOS & CO, P.C.

                                                      /s/ George M. Chalos
                                                      George M. Chalos
                                                      Bar ID 1011459
                                                      55 Hamilton Ave,
                                                      Oyster Bay, NY 11771
                                                      Tel: 516-714-4300
                                                      Fax: 516-750-9051
                                                      Email: gmc@chaloslaw.com

                                                      Attorneys for Plaintiff Nueva Seas AS




                                                 8
